Citation Nr: 0700205	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  02-17 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his sister


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran served in the U.S. Army National Guard, including 
a period of active service from April 1959 to October 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for a left 
shoulder injury.  In June 2003, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.

The Board remanded this case for additional development in 
February 2004.  As the requested development has been 
accomplished, this case is properly before the Board.


FINDINGS OF FACT

A left shoulder disability was not diagnosed in service or 
for many years thereafter; and none of the medical evidence 
of record relates the current left shoulder disability to 
service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by service, nor may its incurrence or aggravation therein be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claim for a left shoulder disability and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of a February 2004 letter.  Specifically, the 
RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to send VA any medical reports he had, which, in 
effect, includes any evidence in his possession.

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the April 2001 rating decision, the RO denied 
service connection for a left shoulder disability.  In 
February 2004, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  

While the notice provided to the veteran in February 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the subsequent VA letter corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the 
notice was provided by the AOJ prior to the last transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
February 2004 letter did not provide the veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, since no 
disability rating or effective for award of benefits will be 
assigned, as discussed below, any defect with respect to the 
content of the notice requirement is non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
and personnel records, VA medical records dated from 2004 to 
2006, and 1999 private medical records.  The veteran 
testified in the Board hearing that he received treatment for 
a left shoulder injury in service and also saw two private 
physicians, who related his current shoulder disability to 
service.  The RO requested medical records from the 
Department of the Army, Battery C, 1/204th Air Defense 
Artillery in Morton, Mississippi, the Mississippi National 
Guard, and the National Personnel Records Center, but no 
additional medical records were located.  The RO requested 
that the veteran provide the necessary release for obtaining 
the private medical opinions relating the shoulder disability 
to service in February 2004, but the veteran did not respond.  
The CAVC has held that the duty to assist "is not always a 
one-way street" and that, "[i]f a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 
(1991), at 193.  Based on the above, the Board finds that 
reasonable efforts have been made to obtain all available 
evidence.  Moreover, there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran has a current diagnosis of a left shoulder 
disability, as discussed below, there is no medical evidence 
of any in-service incurrence.  Under these circumstances, the 
VCAA's duty to assist doctrine does not require that the 
veteran be afforded medical examination.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  In this regard, there is no 
reasonable possibility that a VA examination would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.   

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; and no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for a left shoulder 
disability.  He testified that while on maneuvers as an 
assistant gunner, the gun recoiled, which caused his shoulder 
to separate and for him to sustain powder burns.  He 
indicated that he has had trouble with his shoulder ever 
since.  In sum, the veteran contends that his current 
shoulder disability is directly related to service, entitling 
him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the medical evidence shows a current left shoulder 
disability.  A March 1999 private medical record shows a 
diagnosis of probable rotator cuff tear with impingement in 
the left shoulder.  The plan was noted to be left shoulder 
arthroscopic acromioplasty and distal clavicle resection 
along with rotator cuff repair.  VA x-ray examination reports 
dated from March 2004 to October 2004, as well as an October 
2004 MRI report show findings of mild to moderate 
degenerative changes in the left shoulder.  A November 2004 
VA medical record shows a diagnosis of rotator cuff 
tendonitis with impingement.  VA medical records dated from 
June 2005 to March 2006 also note that the veteran had left 
shoulder surgery in June 2005 to repair a superior labral 
anteroposterior lesion.  

Upon review, however, there is no medical evidence of any in-
service incurrence of a left shoulder disability.  The 
service medical records are negative for any treatment or 
findings related to the left shoulder.  A September 1959 
medical record notes an extensive traumatic scar inside the 
left elbow and upper arms; but there is no record of 
treatment for any left shoulder separation or injury.  A 
March 1999 private orthopedic examination report notes that 
x-rays showed a little abnormality of the inferior aspect of 
the humeral head, as if the veteran had had an old 
subluxation, but indicated that there was no history of this.  
The veteran's Army National Guard Sergeant reported in 
September 2000 that the veteran received treatment for an 
injury, which later was noted to be a knee injury, but did 
not indicate any recollection of a left shoulder injury.  
Another September 2000 typed statement signed by the same 
sergeant, however, notes that the veteran injured his left 
shoulder, while attending advance individual training on 
September 15, 1959.  This statement is not corroborated by 
any medical records.  The sergeant also specifically stated 
on his original September 2000 letter that he had no access 
to service medical records and that records of personnel 
orders were not kept on file longer than five years.  With no 
corroborative medical evidence of an in-service injury, 
service connection cannot be granted for the current left 
shoulder disability.  See 38 C.F.R. §§ 3.303, 3.304.  

Additionally, service connection is not warranted on a 
presumptive basis, as the first finding of degenerative 
changes in the left shoulder is in 2004, which is nearly 40 
years after service.  See 38 C.F.R. §§ 3.307, 3.309.  

Although the veteran has argued that his current left 
shoulder disability is related to service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which does 
not show any in-service incurrence of a left shoulder 
disability.

In sum, the preponderance of the evidence is against the 
service connection claim for a left shoulder disability; and 
the claim is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


